Order unanimously reversed and the motion denied, without costs, in the exercise of the court’s discretion. The allowance of an examination of defendant Williams on the issues raised by the pleadings is warranted upon condition that the examination take place when the said defendant is in New York City; and defendant Williams wil} give at least 10 days’ advance notice of her next expected presence in New York to plaintiff. This disposition is without prejudice to an application by plaintiff for leave to obtain the deposition of defendant Williams upon written interrogatories if he is so advised. Settle order on notice.
Concur—Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.